Citation Nr: 0823158	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder, 
with secondary disabilities of the left upper and lower 
extremities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD


D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1967 to October 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the above claims.


FINDINGS OF FACT

1.  A low back disorder was not incurred in, or aggravated 
by, service.

2.  Disorders of the left upper and lower extremities were 
not incurred in, or aggravated by, service, nor are they 
secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder, with secondary disabilities of the left 
upper and lower extremities, are not met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2006, February 2007 and April 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Since the veteran's claims were denied by the RO and are 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  Nevertheless, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
by the letter accompanying the a June 2007 Supplemental 
Statement of the Case.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  As will be discussed below, the claim is being 
denied on the basis that no competent medical evidence has 
been submitted which links any of the asserted disorders to 
the veteran's active service.  The only opinion submitted was 
based on an inaccurate history.  In this circumstance, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current disorder that is related to his 
active service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


A low back disorder, with secondary disabilities
 of the left upper and lower extremities

The veteran contends that he currently has a low back 
disorder, with secondary disabilities of the left upper and 
lower extremities, that are etiologically related to service.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
November 2005, the veteran asserted that he currently has 
residuals of a low back injury, to include a left hand and 
leg disorder, which was sustained during his period of active 
service.  He described that in 1969, while aboard the U.S.S. 
Intrepid, he and another serviceman were lifting a 250 pound 
bomb when the other serviceman let go, leaving him with all 
of the bomb's weight.  He added that initially, he thought he 
was fine, but that the next morning he could barely walk and 
went to sick bay, where he was placed on light duty for two 
weeks.  He indicated having had progressively worse back 
trouble ever since.

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214N) shows that he served in 
the United States Navy, with his last duty assignment being 
aboard the U.S.S. Intrepid.  The veteran's service medical 
records are negative of any treatment for an injury or 
disease to the low back during his period of active service.  
The veteran's separation report of medical examination dated 
in September 1971 shows that upon clinical evaluation, his 
spine and upper and lower extremities were normal.

Private outpatient treatment records from the Woolley 
Chiropractic Center dated from July 1990 to January 1993 show 
that the veteran was treated intermittently for reported low 
back pain, which radiated down the left leg to the toes and 
across both shoulders.  He described a one day history, with 
no prior symptoms.  In July 1990, he described having slipped 
and fallen in a hole in a hay barn.  In January 1993, he 
reported a long history of this condition, with a motor 
vehicle accident being a possible cause.

Private outpatient treatment records dated from August 1997 
to February 2005 from Sharpe Chiropractic show that the 
veteran underwent intermittent treatment for symptoms 
associated with a low back disorder.  X-rays of the lumbar 
spine showed loss of or mildly decreased lumbar lordotic 
curve, narrowed disc spaces between L5 and S1, and multiple 
levels of anterior spurring.  In September 1998, he described 
tingling in the right lower extremity.  In February 1999, he 
reported a six month history of intermittent right low back 
and leg pain.  In May 1999, he described pain on the left 
side of the low back which had been aggravated by digging a 
trench the weekend before.  In November 2000, the veteran 
described neck, low back, and bilateral arm pain after 
picking corn, and hitting his head on a handle, twisting his 
neck.  In September 2002, he described pain and numbness in 
the low back and buttocks.  In October 2002, he reported that 
his back had gone out the weekend before after doing chores.  
In September 2004, he was diagnosed with lumbosacral 
degenerative joint disease and lumbar disc disease.  In 
January 2005, the veteran reported having injured his low 
back while in the Navy. 

A lay statement from M. Z., a fellow serviceman, dated in 
October 2005 shows that he recalled the veteran's injury and 
his being placed on light duty while aboard the U.S.S. 
Intrepid in 1969. 

A lay statement from the veteran's spouse received by the RO 
in November 2005 shows that she explained that she had met 
the veteran shortly after his release from service, and that 
they were married less than a year thereafter.  He was said 
to have bought a dairy farm, and the two started farming, 
using mechanized harvesting, feeding, and milking methods 
because of his back disorder.  Their children were taught at 
a relatively young age to do farm chores because his back 
would go out rendering him incapable of doing so.  She added 
that he was reluctant to go to doctors until the pain was too 
great, hoping it would just go away. 

VA outpatient treatment records dated from January 2005 to 
June 2006 show that the veteran reported a history of chronic 
low back pain since service.  A
magnetic resonance imaging (MRI) study of the lumbar spine 
dated in February 2005 showed severe multi-level degenerative 
disc disease with disc bulges.  In July 2005, a 10 year 
history of low back pain radiating into the left leg was 
provided.
An assessment of lumbar spinal stenosis with neurogenic 
claudication was provided.  In October 2005, the veteran 
described neurological symptoms in the arms and hands, and 
workup was suggestive of carpal tunnel syndrome.  
Progressively worsening low back pain, numbness, and 
paresthesias in the left lower extremity were also suggested.  
In December 2005, the veteran underwent lumbar decompression 
and L3-4 fusion.

A letter from T. R. Sharpe, D.C., dated in March 2006 shows 
that the veteran reported having sustained a significant low 
back trauma while serving in the U.S. Navy.  The veteran had 
reported falling while carrying a 250 pound bomb.  Dr. Sharpe 
concluded that the incident could have been the precipitating 
factor of his low back pain and subsequent degenerative 
lumbar spine, requiring lumbar fusion.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in November 2006, the veteran indicated that his service 
medical records were incorrect.  He asserted that a reference 
to a hernia problem in the service medical records was an 
error, and that this may have been a mistaken entry that 
should have noted a back injury.

A lay statement from M. G., the veteran's daughter, dated in 
November 2006 shows that the she indicated the veteran always 
had back problems.  She stated that she had to do farm chores 
because the veteran was unable to do so because of his back.

A lay statement from J. S., a neighbor of 15 years, received 
November 2006, shows that the veteran was observed to have 
walked with a stoop and limp.  The veteran reportedly had 
told the neighbor that he had injured his back while his ship 
was unarming.

A lay statement from D. K., a long time neighbor of the 
veteran, received in November 2006, shows that the veteran 
had related having hurt his back in service.

A lay statement from J. F., a neighbor of 34 years, received 
in November 2006, shows that the veteran was said to have 
always had trouble with his back and legs.

A lay statement from S. W., the veteran's fuel man for over 
25 years, received in November 2006, shows that the veteran 
had been observed on a weekly basis during which on occasion, 
he would barely be able to walk.

A lay statement from S. G., the veteran's father, received in 
November 2006, shows that it was indicated that when the 
veteran returned from service, he experienced low back pain, 
for which he was referred to several chiropractors for 
treatment.

A letter from O. Featherstone, D.C., received in May 2007, 
shows that the veteran was said to have been a chiropractic 
patient treated for lower back pain.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder, 
as well as for any secondary upper and lower extremity 
disorder.  The service medical records are negative for any 
complaints or findings of a low back disorder, or an upper or 
lower extremity disorder.  The veteran's September 1971 
separation report of medical examination is highly probative 
as to the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).  The separation examination 
report is entirely negative for any symptoms associated with 
the spine or upper or lower extremities, and weighs heavily 
against the claim.  The weight of the service medical 
records, including the September 1971 separation examination, 
is greater than subsequent VA outpatient treatment records 
based on a history as provided by the veteran.

Although the veteran has asserted that he has a low back 
disorder along with secondary upper and lower extremity 
disorders, sustained during his period of active service, the 
service medical records are negative of any such symptoms.  
There is no diagnosis of any such claimed disorder until 
1990, which is approximately 20 years following separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the evidence does not show that the veteran's 
reported upper and lower extremity disorders are related to a 
service-connected disorder as the veteran is not currently 
service connected for any disorder.  Accordingly, entitlement 
to service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310(a) (2007).

The Board has considered the March 2006 letter from Dr. 
Sharpe in which it was concluded that the veteran's fall 
while carrying a bomb during service could have been the 
precipitating factor of his low back pain and subsequent 
degenerative lumbar spine, requiring lumbar fusion.  However, 
a medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  Apart from evidence that the examiner's 
assessments were made on the basis of primarily the veteran's 
account, the facts underlying the assessments are not 
substantiated by the record, as at the time he was separated 
from active service there were no residuals of any back 
injury or associated disorder of the upper or lower 
extremities.  Moreover, most of the post service treatment 
records indicate a history of onset of back problems many 
years after service as a result of post service injuries.  

When viewed against the background of the service medical 
records which are negative for any low back injury, and the 
lack of any evidence of symptoms associated with a low back 
injury until 1990, the medical evidence of record does not 
establish that there is a nexus between any current diagnosis 
and service.  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann, 
5 Vet. App. at 233 [the Board was not bound to accept 
opinions of two doctors who made diagnoses of PTSD almost 
twenty years following appellant's separation from service 
and who necessarily relied on history as related by 
appellant].

Additionally, the statement from Dr. Sharpe was not 
definitive, merely suggesting that the asserted inservice 
injury could have been the precipitating factor of his 
current low back disorder.  Given the medical evidence 
against the claim, for the Board to conclude that the veteran 
has a low back disorder that was incurred as a result of 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the veteran's assertions and the lay 
statements submitted in support of his claim that he has a 
current low back disorder, and secondary upper and lower 
extremity disorders, that are related to service.  While they 
are certainly competent to describe the extent of his current 
symptomatology and of their observations, there is no 
evidence that either possess the requisite medical training 
or expertise necessary to render them competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a low back disorder, with secondary 
disabilities of the left upper and lower extremities.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, 1 Vet. App. at 53.







ORDER

Service connection for a low back disorder, with secondary 
disabilities of the left upper and lower extremities, is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


